Title: To Thomas Jefferson from William McNeill, [19? September 1789]
From: McNeill, William
To: Jefferson, Thomas


  [St. Pol de Léon, 19? Sep. 1785]. Acknowledges TJ’s letter and states that he is the son of William McNeill of Boston. At the beginning of the war he built a ship there with Admiral Montague’s permission, but “After She was bult admrill Graves tuck the Station and would not alow me to Lanch the Ship unless I Enterd hur in the Kings Survis which was much against my Will and was obliged to Sell hur on the Stocks.” He then bought a brig in Salem and made several voyages; later, en route to Baltimore, he was captured by the Otter off Annapolis, taken to Dunmore at Gwynn’s Island, and kept in irons for two months. He escaped, went to Philadelphia, took command of the Rattlesnake, and cruised successfully off the Barbados; he returned home, volunteered in the Continental Army, “and under General Knox I had the honner to Ride the Genrals aide de camp German Town Battel.” Several weeks later he was sent to the support of Fort Mifflin; when the Vigilant came up and the troops were withdrawn from the island, McNeill and sixteen others were left to destroy the works and burn the barracks. He spent the latter part of the war privateering. McNeill and his companions implore TJ’s assistance, for they are strangers to France, their families are suffering from their unjust imprisonment, and their funds are almost exhausted. If their vessel were returned, one could go to England to settle their business, and the other would stay at Roscoff.
